Response by
Judge Williams:
There was only one witness in this case, Mathew Fletcher, a partner with the defendants in the forage ration pressing business; he stated that the presses “were bought by his partners and were to be paid for out of the profits of the business.” This certainly is evidence that they were bought on partnership account and to be charged to the firm, and the evidence in this cause shows that the defendants are seeking, in a chancery suit, to settle the partnership, to hold Fletcher, the witness, responsible for his part of the costs of the presses as a partner, which, however, he is resisting, and this may be the real clue why defendants would take no control of the presses when notified to take them away at the time plaintiff desired to tear down the old house in which they were stored for the purpose of erecting a new one.
But suppose this was not so, and that Mathew Fletcher was not interested as a partner, still he had custody of the presses as a bailee, and when he notified the owners to take away the presses, and they failed to do so, he had the right to have them removed and placed in some safe place, and the law will imply an undertaking by the owner to pay a reasonable compensation for the removal and storage.
So that whether as partner or bailee he had a right to have the presses cared for, and a reasonable compensation must be allowed; the only difference being that in one case he would be responsible as partner for his own share of the expenses, whilst in the other no *292part of the expenses could attach to him; but in either case the peremptory instruction was erroneous.

Clemmons & Willis, for appellant.


Worthington, for appellee.

Reversed and remanded.